Citation Nr: 1226287	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-06 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a higher evaluation for headaches, probably migraine, post-concussion, rated as 30 percent disabling prior to October 24, 2006.

2.  Entitlement to a higher evaluation for headaches, probably migraine, post-concussion, currently rated as 50 percent disabling.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2004, which granted service connection for the post-concussion headache disability, and assigned a 30 percent rating.  In an October 2008 rating decision, the RO granted a 50 percent rating for the headache disability, effective October 24, 2006; the Veteran perfected an appeal from that decision as well. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran failed to report for a hearing scheduled to be held at the RO before a member of the Board (i.e., Travel Board hearing) in April 2011, without good cause shown.  However, the sole issue certified for appeal at that time was whether a substantive appeal from the October 2004 rating decision, which granted a 30 percent rating for headaches, probably migraine, post-concussion, was timely filed.  In a decision dated in July 2011, the Board found that the appeal had been timely filed, and remanded the underlying issues of the evaluations assigned for the headache disability, rated as 30 percent disabling prior to October 24, 2006, and 50 percent disabling effective that date, for an supplemental statement of the case.  The supplemental statement of the case was furnished in October 2011, and the Veteran responded, on a VA Form 9, requesting a Travel Board hearing.  

Because the issues before the Board now (i.e., the evaluations for headache disability) were not before the Board at the time he failed to report, without good cause, for the Travel Board hearing scheduled in April 2011, he must be afforded an opportunity for a Travel Board hearing concerning these issues. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


